DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 11 July 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 5, 11-13, 15-17, and 20 have been amended; claims 2-4, 6-10, 14, and 18-19 are original.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 2, “after at a predetermined number” should read “after a predetermined number”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (previously presented) (US 2018/0285996 A1), in view of Vandervort (US 2017/0237569 A1). 
As to claim 1, Ma discloses a method maintaining docketing data integrity (Para. 102; 108), the method comprising: retrieving, from a storage device, a first 
data structure that includes docketing information associated with a matter (Para. 18, the method may include: receiving a data set, i.e. a first data structure, describing intellectual property, i.e. docketing information; creating a root node comprising the data set; calculating a hash value for the data set of the root node; storing the hash value of the root node. Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Thus, the previous block includes the data set which can be represented here as the first data structure.); 

receiving new docketing information associated with the matter; updating the docketing information associated with the matter with the new docketing information (Para. 18, receiving a commit data set describing changes to the data set describing the intellectual property, i.e. new docketing information associated with the matter.); generating a second data structure that includes the updated docketing information and a hash corresponding to the docketing information included in the first data structure (Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Para. 87, “Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a "commit" to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120.”, where the copy of the files represents as the second data structure which indicates the changes, i.e. updated docketing information, and the hash of the commit changes indicates a hash corresponding to the docketing information included in the first data structure. Thus, the new data block includes the commit data set such as the changes to the received data set which can be represented here as the second data structure.);  
linking the first and second data structures; and storing the linked first and second data structures on the storage device (Para. 18, storing and linking the commit data set hash to the hash value of the root node, i.e. linking the first and second data structures, as a new branch of the idea graph. Thus, the first and second data structures are being linked and stored on the storage device.).  
Ma does not explicitly disclose verifying that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, linking the first and second data structures.
However, in the same field of endeavor, Vandervort discloses verifying that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, linking the first and second data structures (Para. 24, “The term "block" refers to a list of transactions in a data structure.”. Para. 41, “When creating the proof of work, one node may make the nonce, the data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time. If a proof of work is not successfully created, this may indicate that tampering on the signed diff data packet may have occurred, or an invalid change or ill formed packet (e.g. caused by bad hardware that corrupts data traffic) may exist. The system may send an auditing alert 305 in a similar method as when the node fails to verify a transaction. If a proof of work is successfully created, the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash.”. When proof of work is successful for a block which indicates the first data structure is not corrupt and a block is added to the blockchain. Since a block is added to the blockchain in response to the successful verification of the proof of work for a block which indicates the system links the first and second data structures where block represents here as the data structure.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ma such that the data structure of Ma used in the environment of Vandervort such a way that the valid data structure can be appended in the blockchain as suggested by Vandervort (Para. 41). One of the ordinary skills in the art would have motivated to make this modification in order to guarantee the accuracy using the blocks of Ma so that the system can obtain the incorruptible record of all changes which benefits allow record owners to recover work that may have been altered or destroyed from more traditional control systems and pinpoint the exact moment when things went wrong as suggested by Vandervort (Para. 48).
 



As to claim 11, Ma discloses a patent management system comprising: at least one patent database, accessible via a network, and storing data including docketing information for at least one matter stored in the database (Para. 18); and a server, operatively connected to the network, wherein the server includes: a processor; and a memory (Para. 47); and the processor configured to: 
retrieve, from the at least one patent database, a first data structure that includes docketing information associated with the at least one matter (Para. 18, the method may include: receiving a data set, i.e. a first data structure, describing intellectual property, i.e. docketing information; creating a root node comprising the data set; calculating a hash value for the data set of the root node; storing the hash value of the root node. Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Thus, the previous block includes the data set which can be represented here as the first data structure.); 
receive new docketing information associated with the at least one matter; update the docketing information associated with the at least one matter with the new docketing information (Para. 18, receiving a commit data set describing changes to the data set describing the intellectual property, i.e. new docketing information associated with the matter.); 
generate a second data structure that includes the updated docketing information and a hash corresponding to the docketing information included in the first data structure (Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Para. 87, “Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a "commit" to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120.”, where the copy of the files represents as the second data structure which indicates the changes, i.e. updated docketing information, and the hash of the commit changes indicates a hash corresponding to the docketing information included in the first data structure. Thus, the new data block includes the commit data set such as the changes to the received data set which can be represented here as the second data structure.); 
link the first and second data structures; and store the linked first and second data structures on the patent database (Para. 18, storing and linking the commit data set hash to the hash value of the root node, i.e. linking the first and second data structures, as a new branch of the idea graph. Thus, the first and second data structures are being linked and stored on the storage device.).  
Ma does not explicitly disclose verify that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, link the first and second data structures.
However, in the same field of endeavor, Vandervort discloses verify that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, link the first and second data structures (Para. 24, “The term "block" refers to a list of transactions in a data structure.”. Para. 41, “When creating the proof of work, one node may make the nonce, the data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time. If a proof of work is not successfully created, this may indicate that tampering on the signed diff data packet may have occurred, or an invalid change or ill formed packet (e.g. caused by bad hardware that corrupts data traffic) may exist. The system may send an auditing alert 305 in a similar method as when the node fails to verify a transaction. If a proof of work is successfully created, the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash.”. When proof of work is successful for a block which indicates the first data structure is not corrupt and a block is added to the blockchain. Since a block is added to the blockchain in response to the successful verification of the proof of work for a block which indicates the system links the first and second data structures where block represents here as the data structure.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ma such that the data structure of Ma used in the environment of Vandervort such a way that the valid data structure can be appended in the blockchain as suggested by Vandervort (Para. 41). One of the ordinary skills in the art would have motivated to make this modification in order to guarantee the accuracy using the blocks of Ma so that the system can obtain the incorruptible record of all changes which benefits allow record owners to recover work that may have been altered or destroyed from more traditional control systems and pinpoint the exact moment when things went wrong as suggested by Vandervort (Para. 48).

As to claim 20, Ma discloses a non-transitory computer readable medium comprising computer- readable instructions that, when executed by one or more processors (Para. 47), configure the one or more processors to perform operations comprising: retrieving, from a storage device, a first data structure that includes docketing information associated with a matter (Para. 18, the method may include: receiving a data set, i.e. a first data structure, describing intellectual property, i.e. docketing information; creating a root node comprising the data set; calculating a hash value for the data set of the root node; storing the hash value of the root node. Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Thus, the previous block includes the data set which can be represented here as the first data structure.); 

receiving new docketing information associated with the matter; updating the docketing information associated with the matter with the new docketing information (Para. 18, receiving a commit data set describing changes to the data set describing the intellectual property, i.e. new docketing information associated with the matter.); generating a second data structure that includes the updated docketing information and a hash corresponding to the docketing information included in the first data structure (Col. 50, “the term "blockchain" shall generally mean a distributed database that maintains a continuously growing ledger or list of records, called blocks, secured from tampering and revision using hashes. Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”, where each new data block is added in the blockchain and linked to the previous block. Para. 87, “Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a "commit" to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120.”, where the copy of the files represents as the second data structure which indicates the changes, i.e. updated docketing information, and the hash of the commit changes indicates a hash corresponding to the docketing information included in the first data structure. Thus, the new data block includes the commit data set such as the changes to the received data set which can be represented here as the second data structure.); and 
storing the linked first and second data structures on the storage device (Para. 18, storing and linking the commit data set hash to the hash value of the root node, i.e. linking the first and second data structures, as a new branch of the idea graph. Thus, the first and second data structures are being linked and stored on the storage device.).
Ma does not explicitly disclose verifying that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, linking the first and second data structures.
However, in the same field of endeavor, Vandervort discloses verifying that the first data structure is not corrupt; in response to verifying that the first data structure is not corrupt, linking the first and second data structures (Para. 24, “The term "block" refers to a list of transactions in a data structure.”. Para. 41, “When creating the proof of work, one node may make the nonce, the data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time. If a proof of work is not successfully created, this may indicate that tampering on the signed diff data packet may have occurred, or an invalid change or ill formed packet (e.g. caused by bad hardware that corrupts data traffic) may exist. The system may send an auditing alert 305 in a similar method as when the node fails to verify a transaction. If a proof of work is successfully created, the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash.”. When proof of work is successful for a block which indicates the first data structure is not corrupt and a block is added to the blockchain. Since a block is added to the blockchain in response to the successful verification of the proof of work for a block which indicates the system links the first and second data structures where block represents here as the data structure.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ma such that the data structure of Ma used in the environment of Vandervort such a way that the valid data structure can be appended in the blockchain as suggested by Vandervort (Para. 41). One of the ordinary skills in the art would have motivated to make this modification in order to guarantee the accuracy using the blocks of Ma so that the system can obtain the incorruptible record of all changes which benefits allow record owners to recover work that may have been altered or destroyed from more traditional control systems and pinpoint the exact moment when things went wrong as suggested by Vandervort (Para. 48).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Ma disclose wherein the hash included in the second data structure is a first hash, further comprising: generating a second hash corresponding to the updated docketing information; and adding the second hash to the second data structure (Para. 18, the method may include: receiving a data set describing intellectual property; creating a root node comprising the data set; calculating a hash value for the data set of the root node, i.e. a first hash; storing the hash value of the root node; receiving a commit data set describing changes to the data set describing the intellectual property; calculating a hash value for the commit data set, i.e. a second hash; and storing and linking the commit data set hash to the hash value of the root node as a new branch of the idea graph.).  

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Ma disclose wherein fields in the first data structure include at least one of bibliographic information, a document, an action, and a deadline associated with the matter (Para. 55, “The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce, area of endeavor, background, abstract, brief summary, detailed description, connection of elements, description of variations and alternate embodiments, figures, claims, index, non-disclosure agreements, or any other information which may describe intellectual property and the creators and users of the intellectual property.”. Thus, the fields in the first data structure include at least one of bibliographic information, a document, an action, and a deadline associated with the matter.), and wherein receiving the new docketing information comprises receiving a modification to the at least one of the bibliographic information, the document, the action, and the deadline associated with the matter (Para. 18, “receiving a commit data set describing changes to the data set describing the intellectual property”. Thus, receiving the new docketing information comprises receiving a modification to the at least one of the bibliographic information, the document, the action, and the deadline associated with the matter.).  

As to claims 4 and 14, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Ma disclose further comprising: receiving a new patent application disclosure; obtaining bibliographic information associated with the new patent application disclosure; generating the first data structure with the bibliographic information associated with the new patent application disclosure (Para. 82, the system 100 may enable one or more functions associated with a directed idea graph which may include: creating an idea graph root node, i.e. generating the first data structure, adding the genesis invention disclosure and establishing the project.); detecting that the new patent application has been filed with a patent office; and in response to the detecting: obtaining additional bibliographic information associated with the new patent application including a filing date of the new patent application (Para. 55, “The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention”.); and generating the second data structure with the bibliographic information associated with the new patent application disclosure and the additional bibliographic information associated with the new patent application, the second data structure including the hash corresponding to the bibliographic information associated with the new patent application disclosure (Para. 82, making a change or update to an idea graph, i.e. detecting that the new patent application has been filed with a patent office; validating that an idea graph, or some component of it, is a valid branch of that tree and has not been modified; and forking or merging branches of the tree. Para. 87, “Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a "commit" to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120.”, where the copy of the files represents as the second data structure which indicates the changes and the hash of the commit changes indicates a hash corresponding to the bibliographic information. Thus, the second data structure including the hash corresponding to the bibliographic information associated with the new patent application disclosure.).  

As to claims 5 and 15, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Ma disclose wherein the second data structure is generated after at a predetermined number of new docketing information has been received (Para. 139, “the system 100 supports performing such automatic searches at user defined intervals (such as every month), or at the occurrence of user-specified events, such as whenever the distributed ledger of intellectual property is updated.”. Thus, the second data structure is generated after at least one of a predetermined number of new docketing information has been received, a predetermined time interval, termination of a client session, or verifying that the docketing information stored in the first data structure has not been inappropriately altered or lost.).  

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Ma disclose further comprising monitoring multiple data structures stored on the storage device for multiple matters to determine whether data associated with a given one of the matters has been inappropriately altered or lost (Para. 50, “Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input.”. Para. 105, “the system 100 uses one or more client device 4400 configured as dynamically generated communications workspaces to capture collaborative input, cognizant of the need for confidentiality of intellectual property, and allows the collaboration team to refine and evaluate work in progress using heuristic formulae for optimized collaboration and decision-making, while the underlying computing system provides workflow monitoring and analytics for management to track progress.”. Thus, multiple data structures stored on the storage device are being monitored for multiple matters to determine whether data associated with a given one of the matters has been inappropriately altered or lost.).  


As to claims 7 and 17, the claims are rejected for the same reasons as claims 6 and 11 above. In addition, Ma disclose wherein the processor is further configured to perform monitoring by: accessing docketing information associated with the matter after the second data structure is stored;  Attorney Docket No. 3431.053US1 38obtaining a first hash corresponding to the second data structure and a second hash corresponding to the accessed docketing information; and determining that the docketing information associated with the matter has been inappropriately altered or lost in response to determining that the first hash does not match the second hash (Para. 50, “Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input.”, where different hash value indicates the first hash does not match the second hash.).  

As to claims 8 and 18, the claims are rejected for the same reasons as claims 7 and 17 above. In addition, Ma disclose further comprising: comparing fields of the accessed docketing information with corresponding fields of docketing information stored in the second data structure; and detecting which of the fields of the accessed docketing information has been inappropriately altered or lost based on the comparing (Para. 50, “Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input.”. Para. 164, “automated fraud detection methods may be based on neural networks and machine learning and predictive modeling 1201 and may include methods for scanning the intellectual property distributed ledger 109 and trust objects 901 to detect patterns that can indicate fraudulent behavior, malware and a traffic patterns. The system may further protect against fraud and malware by providing a monitoring system 1202, detection/prevention system 1203, investigation/case management 1204, and/or user management 1205 functions.”. Thus, the fields of the accessed docketing information has been inappropriately altered or lost are being detected based on the comparing.).  

As to claims 9 and 19, the claims are rejected for the same reasons as claims 7 and 17 above. In addition, Ma disclose further comprising in response to determining that the first hash matches the second hash: obtaining a third hash corresponding to the first data structure; obtaining a fourth hash corresponding to fields of the accessed docketing information that are included in the docketing information of the first data structure; and determining that the docketing information associated with the matter has not been inappropriately altered or lost in response to determining that the third hash matches the fourth hash (Para. 102, “A Merkle Directed Acyclic Graph is basically a "hash tree", in which every leaf node is labeled with the hash of a data block and every non-leaf node is labeled with the cryptographic hash of the labels of its child nodes. By definition, hash values are stored in a Merkle tree. They are used only to verify integrity in a computationally inexpensive manner. Data in a Merkle tree can be audited using only the root hash in logarithmic time to the number of leaves (this is also known as a Merkle-Proof). The "Merkleness" of a tree implies that we are using cryptographic hashes. The idea graph would thus be an implementation of a Merkle tree, in that it uses a directed graph and hashes. The hashes only verify authenticity and timestamp of the data, the information about the genesis and evolution of the idea itself is captured in primarily in the content captured and hashed in the tree.”. Thus, each node of the tree compared using hashes whether any mismatch occurred between docketing information with the updated docketing information. As such, it is being determined that the docketing information associated with the matter has not been inappropriately altered or lost in response to determining that the third hash matches the fourth hash.).  

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Ma disclose further comprising storing a portfolio data structure comprising first and second portfolio data structures, the first portfolio data structure including a first collection of docketing information for each matter in the portfolio, the second portfolio data structure including a second collection of docketing information for each matter in the portfolio and a hash corresponding to the first portfolio data structure, where the second collection of docketing information is updated with respect to the first collection of docketing information (Para. 77, “the system 100 may store the hash value of the root node. In preferred embodiments, the hash value may be stored in a cyclic or acyclic Merkle Directed Graph 120 to form a "hash tree", in which every leaf node is labeled with the hash of a data block and every non-leaf node is labeled with the cryptographic hash of the labels of its child nodes.”. Para. 166, a computer graphical user interface may provide access to information stored on a computer-readable medium that pertains to a selected idea, innovation or patent application is described contained in an IP ledger 109 or other distributed database 1101, 1003, 902, 804. In further embodiments, a computer graphical user interface may provide access to information stored on a computer-readable medium that pertains to a plurality or portfolio of ideas, i.e. first and second portfolio data structures, innovations or patent applications is disclosed. Para. 18, the method may include: receiving a data set describing intellectual property; creating a root node comprising the data set; calculating a hash value for the data set of the root node; storing the hash value of the root node; receiving a commit data set describing changes to the data set describing the intellectual property; calculating a hash value for the commit data set, i.e. a hash corresponding to the first portfolio data structure; and storing and linking the commit data set hash to the hash value of the root node as a new branch of the idea graph. Thus, the second collection of docketing information is updated with respect to the first collection of docketing information).  

As to claim 13, the claim is rejected for the same reasons as claim 1 above. Ma disclose further comprising: retrieving the updated docketing information from at least one patent database; generating a given hash based on the updated docketing information retrieved from the at least one patent database (Para. 18, receiving a data set describing intellectual property, i.e. retrieving the updated docketing information; creating a root node comprising the data set; calculating a hash value for the data set of the root node, i.e. generating a given hash based on the updated docketing information. Para. 50, “Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input.”.).
Ma does not explicitly disclose comparing the given hash to the hash stored in the second data structure; detecting that the given hash fails to match the hash stored in the second data structure; and in response to detecting that the given hash fails to match the hash stored in the second data structure, notifying a system operator to correct the updated docketing information stored in the at least one patent database. 
However, in the same field of endeavor, Vandervort discloses comparing the given hash to the hash stored in the second data structure (Para. 42, “A node can run as a full network node, i.e., a node that can create a block from many transactions. There are also nodes that just relay information from other nodes on the network and compare hashes to ensure new blocks are valid.”. Therefore, the given hash is compared with the second data structure.); detecting that the given hash fails to match the hash stored in the second data structure; and in response to detecting that the given hash fails to match the hash stored in the second data structure, notifying a system operator to correct the updated information stored in the database (Para. 37, “When one or more rules are not satisfied, the system may reject a transaction. An example alert would include the transaction hash, and the reason for rejecting it (i.e. what rule was violated). In one embodiment, the system may flag a rejected transaction with the appropriate rule and written to the blockchain like any other transaction. In another embodiment, the system may drop a rejected transaction and send a notification to the electronic device that generated them to revert the document to a version or form that existed before the offending change. In another embodiment, if the failure of verification is related to a corrupted data structure, the system may simply request the sender to re-send.”. Para. 41, “When creating the proof of work, one node may make the nonce, the data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time. If a proof of work is not successfully created, this may indicate that tampering on the signed diff data packet may have occurred, or an invalid change or ill formed packet (e.g. caused by bad hardware that corrupts data traffic) may exist. The system may send an auditing alert 305 in a similar method as when the node fails to verify a transaction.”. Thus, a system operator is notified to correct the updated information stored in the database in response to detecting that the given hash fails to match the hash stored in the second data structure.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ma such that the data structure of Ma used in the environment of Vandervort such a way that the valid data structure can be appended in the blockchain as suggested by Vandervort (Para. 41). Thus, as combined, rendering obvious “in response to detecting that the given hash fails to match the hash stored in the second data structure, notifying a system operator to correct the updated docketing information stored in the at least one patent database” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to guarantee the accuracy using the blocks of Ma so that the system can obtain the incorruptible record of all changes which benefits allow record owners to recover work that may have been altered or destroyed from more traditional control systems and pinpoint the exact moment when things went wrong as suggested by Vandervort (Para. 48).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Vandervort as applied above and further in view of FERMAN (US 2012/0076413 A1). 
As to claim 12, the claim is rejected for the same reasons as claim 1 above. Combination of Ma and Vandervort do not explicitly disclose wherein receiving the new docketing information comprises: receiving a patent application disclosure document; and applying image analysis on the patent application disclosure document to obtain bibliographic information that comprises the new docketing information.
However, in the same field of endeavor, FERMAN discloses wherein receiving the new docketing information comprises: receiving a patent application disclosure document (Fig. 3, Para. 25, A document image may be received 300, i.e. receiving the new docketing information, and the received document image may be analyzed 302 for artifacts.); and applying image analysis on the patent application disclosure document to obtain bibliographic information that comprises the new docketing information (Fig. 3, Para. 21, “automatic analysis of a document image to extract references to and to retrieve external content. Many documents may substantially adhere to a well-defined and consistent layout. For example, forms, technical manuscripts, USPTO (United States Patent and Trademark Office) patent documents, for example, patent documents and published patent application documents, and other documents may each have a substantially consistent format across different instances.”. Para. 20, “Exemplary references, also referred to as links, include a reference citation, a URL to a website, an annotation to an external resource, a bibliographic entry and other indications of relevant external content.”. Para. 22, “The title page of a patent, or published patent application, comprises detailed bibliographic data that includes the document number, title, inventors, references and abstract.”. Thus, the image analysis is applied on the patent application disclosure document to obtain bibliographic information that comprises the new docketing information.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of FERMAN into the combined method of Ma and Vandervort such that image analysis is applied on the patent document of MA to retrieve bibliographic information as disclosed by FERMAN (Para. 21). One of the ordinary skills in the art would have motivated to make this modification in order to automatically extract the patent application information from the document image to provide for the retrieval of the referenced external content as suggested by FERMAN (Para. 24).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Vandervort as applied above and further in view of Pasirstein (US 10,261,711 B1). 
As to claim 16, the claim is rejected for the same reasons as claim 1 above. Ma discloses wherein generating the second data structure comprises: obtaining a first timestamp stored in a matter database in which the docketing information associated with the matter is stored, the first timestamp representing a time when information corresponding to the matter was updated in the matter database (Para. 18, receiving a data set describing intellectual property, i.e. docketing information. Para. 50, “Every time data may be published to a blockchain database the data may be published as a new block. Each block may include a timestamp and a link to a previous block.”. Para. 102, “The hashes only verify authenticity and timestamp of the data, the information about the genesis and evolution of the idea itself is captured in primarily in the content captured and hashed in the tree.”. Thus, the first timestamp representing a time when information corresponding to the matter was updated in the matter database.).  
Ma and Vandervort do not explicitly disclose comparing the first timestamp to a second timestamp stored in the first data structure, the second timestamp representing a last update to the docketing information stored in the first data structure corresponding to the matter; and in response to determining that the second timestamp precedes the first timestamp, performing an update to the first data structure to generate the second data structure. 
However, in the same field of endeavor, Pasirstein discloses comparing the first timestamp to a second timestamp stored in the first data structure; and in response to determining that the second timestamp precedes the first timestamp (Col. 5 line 10-22, “Because the process may be asynchronous, there may have been additional transactions that impact the Merkle tree since the append operation was triggered. Consequently, in one embodiment, the distributed ledger module 136 uses the timestamp of the most last transaction received before the append operation was triggered to query the integrity tracking module 134 for any changes to the data since that transaction. The distributed ledger module 136 may then verify that the only changes to the Merkle tree since the append operation was triggered correspond to authorized transactions submitted after the time indicated by the time-stamp.”. Thus, the first timestamp is compared with the second timestamp stored in the first data structure.), performing an update to the first data structure to generate the second data structure (Col. 2 line 60-67, If the two do not match, this may indicate an unauthorized modification to the data has occurred. Conversely, if the two reduced representations match, this indicates that the portion of data has not been tampered with. The existing reduced representation may then be updated to reflect the new content of the portion of data, as modified by the update, i.e. generate the second data structure. The updated reduced representation may also be appended to a distributed ledger (e.g., a blockchain).). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pasirstein into the combined method of Ma and Vandervort such that the timestamp for each block can be used to update the data structure as disclosed by Pasirstein (Col. 2 line 60-67). One of the ordinary skills in the art would have motivated to make this modification in order to identify the data integrity issues before adding data in the blockchain as suggested by Pasirstein (Col. 5 line 10-28).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 9-10, with respect to the rejections of claims 1-20 under 35 USC §102 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1-20 under 35 USC §103 above in view of the newly found references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167